Citation Nr: 1810716	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  17-12 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to attorney's fees in excess of $2,933.34 arising from an October 14, 2016 rating decision. 

2.  Entitlement to payment of additional compensation due from an October 14, 2016 rating decision, to include the validity of the RO's calculation. 

(The claims of entitlement to service connection for diabetes mellitus and an acquired psychiatric disorder, whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss, a disability rating in excess of 20 percent for residuals of a right fibular fracture with right ankle strain, an initial disability rating in excess of 10 percent for Hepatitis C, and entitlement to a total disability rating based upon individual unemployability, are the subject of a separate Board decision).


REPRESENTATION

Appellant represented by:	Stacey Penn Clark, Attorney
ATTORNEY FOR THE BOARD

J. Smith, Counsel



INTRODUCTION

The Veteran served on active duty from January 1973 to May 1975 in the United States Army.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the monetary award generated from an October 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia,  

As indicated on the title page, the Veteran has a separate appeal before the Board that will be addressed in a separate decision.  BVA Directive 8430, paragraph 14(c)(1)(3).  Separate docket numbers have been assigned.

The issue of entitlement to payment of additional compensation due from an October 14, 2016 rating decision, to include the validity of the RO's calculation, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

In December 2017, after certification of the claim to the Board and prior to the promulgation of a decision in the appeal, the Veteran's attorney requested that the claim for entitlement to attorney's fees in excess of $2,933.34 arising from an October 14, 2016 rating decision be withdrawn from appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the claim for entitlement to attorney's fees in excess of $2,933.34 arising from an October 14, 2016 rating decision have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (West 2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

In October 2016, the RO issued a rating decision, which generated an award of $14,666.71 to the Veteran, and attorney's fees in the amount of $2,933.34.  The December 2016 notice of disagreement (NOD) specified that the following two matters were being appealed as the result of the award:  (1) entitlement to payment of additional compensation due from the October 14, 2016 rating decision, to include the validity of the RO's calculation, and (2) entitlement to attorney's fees in excess of $2,933.34.  The Veteran's attorney stated that based on her calculations, the correct amount due to the Veteran was $20,356.16, and the correct amount of the attorney's fee was $4,071.23.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (West 2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In December 2017, the Veteran's attorney submitted a letter, stating that she and the Veteran wished to withdraw the appeal of entitlement to attorney's fees in excess of $2,933.34.  She stated that the Veteran did not withdraw his appeal of the matter of the incorrect past-due benefit amount that was awarded to him, and that while this issue was included in the NOD, the RO had not issued a statement of the case (SOC) on the claim.  Her correspondence indicates that she would like the Board to dismiss the pending attorney's fee claim, and for the RO to recalculate the amount of past due benefits.  To ensure due process, the Board is remanding the latter claim below for RO adjudication.  

There remain no allegations of errors of fact or law for appellate consideration regarding the matter of entitlement to attorney's fees in excess of $2,933.34.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal for entitlement to attorney's fees in excess of $2,933.34 arising from an October 14, 2016 rating decision is dismissed.


REMAND

As explained above, the Veteran's attorney seeks the RO to issue a SOC on the matter of entitlement to payment of additional compensation due from an October 14, 2016 rating decision, to include the validity of the RO's calculation.  This matter stems from the timely December 2016 NOD filed in response to the monetary award generated by the October, 14, 2016 rating decision.  The Board will remand the claim pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, this claim is REMANDED for the following action:

Issue the Veteran a SOC on the claim for entitlement to payment of additional compensation due from an October 14, 2016 rating decision, to include the validity of the RO's calculation.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


